Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Guebert on 11/18/2021.
The application has been amended as follows: 
Claim 1 is amended to:
“An airborne system comprising: 
an airborne unit configured as an aerial vehicle, 
a ground unit comprising an electrical power source/sink unit configured to supply and/or receive electrical power to and from the airborne unit, respectively, and 
a coupling and tether unit that mechanically and electrically couples the airborne unit to the ground unit, the coupling and tether unit comprising a core and a plurality of cables arranged around the core, wherein the cables transmit electrical power between the airborne unit and the ground unit and each cable is electrically insulated from the other cables at least in the tether unit, 
wherein: 

each of the plurality of cables is configured to form at least a part of an electrical transmission path to electrically couple the electrical power source/sink unit with motor/generator units in order to transmit electrical power between the electrical power source/sink unit and a motor/generator unit or a group of motor/generator units, and
motor/generator units and their assigned electrical transmission paths are electrically and/or galvanically uncoupled with respect to each other at least in the airborne unit and in the coupling unit. “
Claim 2, line 1, “Airborne system” is changed to --The airborne system--.
Claim 2, line 3, “is at least partly comprised by the airborne unit; and/or” is deleted.
Claim 3, line 1, “Airborne system” is changed to --The airborne system--.
Claim 4, line 1, “Airborne system” is changed to --The airborne system--.
Claim 5, line 1, “Airborne system” is changed to --The airborne system--.
Claim 6, line 1, “Airborne system” is changed to --The airborne system--.
Claim 7, line 1, “Airborne system” is changed to --The airborne system--.
Claim 7, line 3, “an assigned set of cables” is changed to --an assigned set of the plurality of cables--.
Claim 8, line 1, “Airborne system” is changed to --The airborne system--.
Claim 8, lines 2-3, “an assigned set of cables” is changed to --an assigned set of the plurality of cables.
Claim 9, line 1, “Airborne system” is changed to --The airborne system--.
Claim 10 is canceled.
Claim 11, line 1, “Airborne system” is changed to --The airborne system--.
Claim 11, lines 7, “corresponding assigned set of cables” is changed to --corresponding assigned set of the plurality of cables--.
Claim 11, line 11, “corresponding assigned set of cables” is changed to --corresponding assigned set of the plurality of cables--.
Claim 12, line 1, “Airborne system” is changed to --The airborne system--.
Claim 13, line 1, “Airborne system” is changed to --The airborne system--.
Claim 13, line 3, “a cable of the set of cables” is changed to --a cable of the plurality of cables--.
Claim 14, line 1, “Airborne system” is changed to --The airborne system--.
Claim 14, lines 3-4, “respective assigned set of cables” is changed to --respective assigned set of the plurality of cables--.
Claim 14, line 5, “the set of cables” is changed to --the set of the plurality of cables--.
Claim 14, line 6, “the set of cables” is changed to --the set of the plurality of cables--.
Claim 15, line 1, “Airborne system” is changed to --The airborne system--.
Claim 16, line 1, “Airborne system” is changed to --The airborne system--.
Claim 16, line 3, “the cables of the set of cables” is changed to --the cables of the plurality of cables--
Claim 17 is amended to:
“An airborne power generation method, comprising: 

providing a ground unit which comprises an electrical power source/sink unit and which is configured to send and/or receive electrical power to and from the airborne unit,
coupling the airborne unit to the ground unit via a coupling and tether unit, the coupling and tether unit comprising a core and a plurality of cables arranged around the core, wherein the cables transmit electrical power between the airborne unit and the ground unit and each cable is electrically insulated from other cables,   
launching and controllably flying the aerial vehicle into a wind power harvesting trajectory, and then operating the aerial vehicle to harvest and convert wind power into electrical power, and
transmitting electrical power to or from the aerial vehicle via a coupling and tether unit, 
wherein each of the plurality of cables is configured to form at least a part of an electrical transmission path between the electrical power source/sink unit and a motor/generator unit or a group of motor/generator units, and
wherein motor/generator units and their assigned electrical transmission paths are electrically and/or galvanically uncoupled with respect to each other at least in the airborne unit and in the coupling unit.”
Claim 18 is amended to:
“A method of using an airborne system, the method comprising: 
providing an aerial vehicle as an airborne unit, the airborne unit comprising a plurality of motor/generator units each of which has at least one wind harvesting/propelling rotor mechanically coupled thereto, 

coupling the airborne unit to the ground unit via a coupling and tether unit, the coupling and tether unit comprising a core and a plurality of cables arranged around the core, wherein the cables transmit electrical power between the airborne unit and the ground unit and each cable is electrically insulated from other cables,   
launching and controllably flying the aerial vehicle into a wind power harvesting trajectory, and then operating the aerial vehicle to harvest and convert wind power into electrical power, and
transmitting electrical power to or from the aerial vehicle via a coupling and tether unit, 
wherein each of the plurality of cables is configured to form at least a part of an electrical transmission path between the electrical power source/sink unit and a motor/generator unit or a group of motor/generator units, and
wherein groups of motor/generator units and their assigned electrical transmission paths are operated in an electrically and/or galvanically uncoupled manner with respect to each other at least in the airborne unit and in the coupling and tether unit.”

Reasons for Allowance
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest an airborne system or a method of using an airborne system comprising an aerial vehicle having a plurality of motor/generator units each of which has at least one wind harvesting/propelling rotor mechanically coupled thereto, a ground unit configured to supply and/or receive electrical power to and from the airborne unit, a coupling and tether unit that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642